DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 34 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11- 13, 17, 18, and 27 – 29 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsironis (US 10,686,239 B1; hereinafter Tsironis). Tsironis is cited by the Applicant.
Regarding Claim 1, Tsironis discloses a tuner (Fig. 5, tuner structure) comprising a mismatch probe (Fig. 5, item 53) and at least one linear actuator (Fig. 5, item 51, 57 moving item 53 up and down, and item 503, 504 moving item 53 left and right), wherein:

    PNG
    media_image1.png
    550
    570
    media_image1.png
    Greyscale

the mismatch probe (Fig. 5, item 53) is configured for movement in a first direction of signal flow along a transmission media (Fig. 5, item 503, 504 moving item 53 left and right) and a second direction perpendicular to the signal flow (Fig. 5, item 51, 57 moving 53 up and down), and whereby at least one of said first and second directions of movement is accomplished by the at least one linear actuator (Fig. 5, item 51, 57 moving item 53 up and down, item 503, 504 moving item 53 left and right).
Regarding Claim 2, Tsironis discloses the tuner of claim 1, wherein a first linear actuator is configured to move a carriage for motion parallel to the signal flow, and a second linear actuator is mounted on the carriage and configured to move the mismatch probe for motion perpendicular to the signal flow (Fig. 5, item 58 is moved left and right by item 503 and 504, item 53 is moving up and down by item 51 and 57).
Regarding Claim 11, Tsironis discloses the tuner of claim 1, whereby the tuner is a small tuner configured to connect directly to a wafer probe when the wafer probe is connected to a DUT on the wafer, without interference with a microscope viewing the wafer to make the connection to the probe (column 5, lines 40 – 49; by dowels pins).
Regarding Claim 12, Tsironis discloses the tuner of claim 1, wherein the tuner has a height dimension less than three inches (column 5, lies 4 – 15; mounting the low profile tuners under an angle matching the wafer-probe angle).
Regarding Claim 13, Tsironis discloses the tuner of claim 1, wherein the tuner is a high frequency tuner with a frequency range covering up to 26.5 GHz or higher (column 2, lines 43 – 45; maximizing the tuning range up to 110 GHz).
Regarding Claim 17, Tsironis discloses a measurement system (column 1, lines 44 – 55; signal source, impedance tuners, and test fixtures) comprising:
an impedance tuner that uses a linear actuator for at least one direction of motion (Fig. 5, item 51, 57 moving item 53 up and down, item 503, 504 moving item 53 left and right).
Regarding Claim 18, Tsironis discloses the system of claim 17, whereby the tuner comprises one linear actuator configured to move a carriage for motion parallel to a signal flow, and another linear actuator is mounted on the carriage for motion perpendicular to the signal flow (Fig. 5, item 51, 57 moving item 53 up and down, item 503, 504 moving item 53 left and right).
Regarding Claim 27, Tsironis discloses the system of claim 17 wherein the tuner is mounted with an orientation other than vertical (Fig. 12, slant angle of the low profile tuner).

Regarding Claim 28, Tsironis discloses the system of claim 17 whereby the system is an on-wafer measurement system, and wherein at least one tuner is connected directly to a wafer probe, whereby the tuner is a small tuner configured to connect directly to the wafer probe when the wafer probe is connected to a Device Under Test (DUT) on a wafer, without interference with a microscope viewing the wafer to make the connection to the probe (column 5, lines 40 – 49; by dowels pins).
Regarding Claim 29, Tsironis discloses the system of Claim 28, further comprising: an XYZ positioner; and wherein the impedance tuner and the wafer probe are mounted to the XYZ positioner to position the wafer probe relative to the wafer (Fig. 12, X axis, Y axis, Z axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 – 6 and 19 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Maury Microwave (EP3149800; hereinafter Lee). Lee is cited by the Applicant.
Regarding Claim 3, Tsironis discloses the tuner of claim 1. But Tsironis does not specifically teach further comprising at least one position sensor configured to measure the position in at least one direction of motion.
However Lee suggests further comprising at least one position sensor configured to measure the position in at least one direction of motion (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Lee in order to identify and accurately move objects to their intended position with finer repeatability (Lee, para [0012]).
Regarding Claim 4, Tsironis and Lee disclose the tuner of claim 3, Lee also suggests wherein motion in at least one direction of the mismatch probe is controlled with a servo system (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
Regarding Claim 5, Tsironis and Lee disclose the tuner of claim 3, Lee also suggests wherein at least one position sensor is an encoder (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
Regarding Claim 6, Tsironis discloses the tuner of claim 1. But Tsironis does not specifically teach wherein at least one linear actuator is integrated with a position sensor.
However Lee suggests wherein at least one linear actuator is integrated with a position sensor (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Lee in order to identify and accurately move objects to their intended position with finer repeatability (Lee, para [0012]).
Regarding Claim 19, Tsironis discloses the tuner of claim 17. But Tsironis does not specifically teach wherein at least one position sensor is used to measure the position in at least one direction of motion.
However Lee suggests further comprising wherein at least one position sensor is used to measure the position in at least one direction of motion (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Lee in order to identify and accurately move objects to their intended position with finer repeatability (Lee, para [0012]).
Regarding Claim 20, Tsironis discloses the system of claim 17. But Tsironis does not specifically teach whereby the impedance tuner comprises a linear actuator integrated with a position sensor.
However Lee whereby the impedance tuner comprises a linear actuator integrated with a position sensor (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Lee in order to identify and accurately move objects to their intended position with finer repeatability (Lee, para [0012]).
Regarding Claim 21, Tsironis and Lee disclose the tuner of claim 19, Lee also suggests wherein at least one position sensor is an encoder (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).
Regarding Claim 22, Tsironis and Lee disclose the system of claim 19, Lee also suggests whereby at least one direction of motion in the impedance tuner is controlled with a servo system (para [0012]; assembly with a feedback loop (closed loop system) incorporated in an impedance tuner to help to identify objects to their intended position, which includes the impedance tuner as an encoder scale, a sensor configured to read the encoder scale and mounted on a movable carriage).

Claim(s) 7, 9, and 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Curutchet (US 2014/0191820 A1; hereinafter Curutchet). Curutchet is cited by the Applicant.
Regarding Claim 7, Tsironis discloses the tuner of claim 1. But Tsironis does not specifically teach wherein said at least one linear actuator comprises a piezo-electric actuator.
	However Curutchet suggests wherein said at least one linear actuator comprises a piezo-electric actuator (para [0114] to [0117]; several types of motors can be us to cause the displacement of probes, like for example: stepper motor associated with belts or worms, linear motor, and piezoelectric motor).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Curutchet because the invention allows a very precise positioning of the probes, which generates a very good repeatability of the impedances synthesized for a given positioning of the probes (Curutchet, para [0054]).
Regarding Claim 9, Tsironis discloses the tuner of claim 1. But Tsironis does not specifically teach wherein said at least one linear actuator comprises a linear motor actuator.
However Curutchet suggests wherein said at least one linear actuator comprises a linear motor actuator (para [0114] to [0117]; several types of motors can be us to cause the displacement of probes, like for example: stepper motor associated with belts or worms, linear motor, and piezoelectric motor).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Curutchet because the invention allows a very precise positioning of the probes, which generates a very good repeatability of the impedances synthesized for a given positioning of the probes (Curutchet, para [0054]).
Regarding Claim 23, Tsironis discloses the system of claim 17. But Tsironis does not specifically teach wherein the linear actuator of the tuner comprises a piezo-electric linear actuator.
	However Curutchet suggests wherein the linear actuator of the tuner comprises a piezo-electric linear actuator (para [0114] to [0117]; several types of motors can be us to cause the displacement of probes, like for example: stepper motor associated with belts or worms, linear motor, and piezoelectric motor).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Curutchet because the invention allows a very precise positioning of the probes, which generates a very good repeatability of the impedances synthesized for a given positioning of the probes (Curutchet, para [0054]).
Regarding Claim 25, Tsironis discloses the system of claim. But Tsironis does not specifically teach wherein the tuner comprises at least one linear actuator which is a linear motor actuator.
However Curutchet suggests wherein the tuner comprises at least one linear actuator which is a linear motor actuator (para [0114] to [0117]; several types of motors can be us to cause the displacement of probes, like for example: stepper motor associated with belts or worms, linear motor, and piezoelectric motor).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Curutchet because the invention allows a very precise positioning of the probes, which generates a very good repeatability of the impedances synthesized for a given positioning of the probes (Curutchet, para [0054]).

Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Boffa et al. (US 2011/0001579 A1; hereinafter Boffa). Boffa is cited by the Applicant.
Regarding Claim 8, Tsironis discloses the tuner of claim 1. But Tsironis does not specifically teach wherein said at least one linear actuator comprises a voice coil actuator.
However Boffa suggests wherein said at least one linear actuator comprises a voice coil actuator (para [0054]; actuator 107 can be a conventional electromechanical actuator, suitable for varying the ridge position at a frequency of several tens of Hertz, e.g. a voice coil).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Boffa in order to provide good performance (Boffa, para [0021]).
Regarding Claim 24, Tsironis discloses the system of claim 17. But Tsironis does not specifically teach wherein the tuner comprises at least one linear actuator which is a voice coil actuator.
However Boffa suggests wherein the tuner comprises at least one linear actuator which is a voice coil actuator (para [0054]; actuator 107 can be a conventional electromechanical actuator, suitable for varying the ridge position at a frequency of several tens of Hertz, e.g. a voice coil).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Boffa in order to provide good performance (Boffa, para [0021]).

Claim(s) 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of Cho et al. (US 4,626,775; hereinafter Cho).
Regarding Claim 10, Tsironis discloses the tuner of claim 1. But Tsironis does not specifically teach wherein said mismatch probe is mounted to an arm that is spring loaded sideways against a side of the transmission media.
However Cho suggests wherein said mismatch probe is mounted to an arm that is spring loaded sideways against a side of the transmission media (column 11, lines 34 – 37; a plurality of spring loaded die contact fingers suspended on individual mounting arms around an aperture in said probe card).
	It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Cho in order to achieve quick, reliable, and repeatable electrical connection (Cho, column 5, lines 35 – 37).
Regarding Claim 26, Tsironis discloses the system of claim 17. But Tsironis does not specifically teach wherein the tuner comprises at least one mismatch probe mounted to an arm that is spring loaded sideways against a side of a transmission media.
However Cho suggests wherein the tuner comprises at least one mismatch probe mounted to an arm that is spring loaded sideways against a side of a transmission media (column 11, lines 34 – 37; a plurality of spring loaded die contact fingers suspended on individual mounting arms around an aperture in said probe card).
	It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Cho in order to achieve quick, reliable, and repeatable electrical connection (Cho, column 5, lines 35 – 37).


Claim(s) 14 – 16 and 31 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsironis in view of General Electric (GB699379; hereinafter Jones). Jones is cited by the Applicant.
Regarding Claim 14, Tsironis discloses a tuner (Fig. 5, tuner structure) comprising:
a transmission media (Fig. 6; slabline);
a mismatch probe (Fig. 5, item 53) is configured for movement in the direction of signal flow the transmission media (Fig. 5, item 503, 504 moving item 53 left and right) and perpendicular to the signal flow (Fig. 5, item 51, 57 moving 53 up and down), and 
wherein the mismatch probe is held by an arm (fig. 5, item 53).
But Tsironis does not specifically teach which is spring loaded sidewalks against a side of the transmission media. 
However Jones suggests which is spring loaded sidewalks against a side of the transmission media (page 2, lines 42 – 59; fingers 14 being connected to the edges of the block 13 which has an electrical length equal to a quarter wavelength at the frequency at which the impedance transformer is to be used).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Jones in order to form an impedance matching section (page 3, lines 3 – 11).
Regarding Claim 15, Tsironis and Jones disclose the tuner of claim 14, Tsironis also discloses wherein the transmission media is a slab line (Fig. 6, slabline).
Regarding Claim 16, Tsironis and Jones disclose the tuner of claim 14, Tsironis also discloses wherein the transmission media is waveguide (column 3, lines 17 – 21; for millimeters-wave frequencies).
Regarding Claim 30, Tsironis and Jones disclose the tuner of Claim 14, Tsironis also discloses wherein the tuner is mounted with an orientation other than vertical (Fig. 12, slant angle of the low profile tuner).
Regarding Claim 31, Tsironis discloses a measurement system comprising a tuner (Fig. 5, tuner structure) comprising:
a transmission media (Fig. 6; slabline);
a mismatch probe (Fig. 5, item 53) configured for movement in the direction of signal flow along the transmission media (Fig. 5, item 503, 504 moving item 53 left and right) and perpendicular to the signal flow (Fig. 5, item 51, 57 moving 53 up and down), and 
wherein the mismatch probe is held by an arm (fig. 5, item 53).
But Tsironis does not specifically teach which is spring loaded sidewalks against a side of the transmission media. 
However Jones suggests which is spring loaded sidewalks against a side of the transmission media (page 2, lines 42 – 59; fingers 14 being connected to the edges of the block 13 which has an electrical length equal to a quarter wavelength at the frequency at which the impedance transformer is to be used).
It would have been obvious to one of ordinary skill in the art before the effective filling dated of the invention to modify Tsironis in view of Jones in order to form an impedance matching section (page 3, lines 3 – 11).
Regarding Claim 32, Tsironis and Jones disclose the system of claim 31, Tsironis also discloses wherein the transmission media is a slab line (Fig. 6, slabline).
Regarding Claim 33, Tsironis and Jones disclose the system of claim 31, Tsironis also discloses wherein the transmission media is waveguide (column 3, lines 17 – 21; for millimeters-wave frequencies).
Regarding Claim 34, Tsironis and Jones disclose the system of Claim 31, Tsironis also discloses wherein the tuner is mounted with an orientation other than vertical (Fig. 12, slant angle of the low profile tuner).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsironis (US 11,137,439 B1) teaches a load pull tuner system comprising: a hybrid source impedance tuner, having a test port and an idle port, and including an active feed-forward digital electronic impedance tuner (see claim 1).
Tsironis (US 8,188,816 B1) suggests an impedance tuner comprising a test port and an idle port and a three-slot slabline between said ports (see claim 1).
Simpson (US 2007/0052505) discloses an impedance tuner, comprising: a transmission media (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	8/27/2022